DETAILED ACTION
This Non-Final action is responsive to the application and IDS filed 9/30/2019.

In the application Claims 1-20 are pending. Claims 1, 11, 17 and 20 are the independent claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 




Drawings
The Drawings filed on 9/30/2019 have been approved.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/2019 has been entered, and considered by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tran Ngoc Minh et al herein Tran (NPL--Automated Image Data Preprocessing with Deep Reinforcement Learning, published Jun 15, 2018 via arXiv.org, pgs. 1-9 (pdf)) in view of Anh Truong et al herein Anh (NPL-Towards Automated Machine Learning: Evaluation and Comparison of AutoML Approaches and Tools, published Sep. 3, 2019 via arxiv.org, pgs. 1-9 (pdf)).
Regarding Independent claims 1, 11 and 17, Tran discloses A computer-implemented method, the method comprising: 
obtaining data corresponding to a deep learning task (see abstract & pg. 3, section 3, discloses obtaining data has an input image for a deep neural network); 
performing, based on the deep learning task and the data, a multi-objective learning process to select an optimal combination of (i) a deep learning architecture for said deep learning task and (ii) a data pre-processing strategy to be applied to the data, the data pre-processing strategy comprising one or more pre-processing steps (see abstract & pg. 3, section 3-3.4 & Fig. 1, discloses performing a multi-objective learning process using a decision maker which determines the actions to be applied using a reinforcement policy to determine the optimal data preprocessing steps for training the image classifier); 
pre-processing the data for the selected deep learning architecture based on the data pre-processing strategy (see abstract & pg. 3, section 3-3.4, discloses pre-processing the input image for a neural network architecture using optimal data preprocessing steps, automatically); and 
providing the pre-processed data as input to the selected deep learning architecture to perform the deep learning task (see Fig. 1, discloses providing the pre-processed data has input to the deep neural networks to perform the task); 
wherein the method is carried out by at least one computing device (see abstract). Tran teaches automation of data pre-processing in a reinforcement learning framework is known. Tran does mention application of different architectures selected by the authors such as Arch1, 2 and 3 (see pg. 6, paragraph 2). However he fails to teach automatically selecting an optimal combination of both the architecture along with the pre-processing strategy, instead only the pre-processing strategy comprising different actions being applied are used. Anh discloses application of automated machine-learning (AutoML) for data-preprocessing and in model selection (see abstract & pg. 2 section A & B regarding data preprocessing and model selection optimization). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have applied automated machine learning for a combination of data pre-processing pipelines and model selection has doing so saves time while providing optimization.Regarding Dependent claims 2, 12 and 18, Tran teaches automation of data pre-processing in a reinforcement learning framework is known. Tran does mention application of different architectures selected by the authors such as Arch1, 2 and 3 (see pg. 6, paragraph 2). However he fails to teach automatically selecting an optimal combination of both the architecture along with the pre-processing strategy, instead only the pre-processing strategy comprising different actions being applied are used. Anh discloses wherein the multi-objective learning process selects the optimal combination by implementing at least one search space, wherein the at least one search comprises at least one of: a combined search space comprising (i) a plurality of deep learning architectures and (ii) a plurality of data pre-processing steps; and a first search space comprising a plurality of deep learning architectures and a second search space comprising a plurality of pre-processing steps (see abstract & pg. 2 section A & B regarding data preprocessing and model selection optimization). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have applied automated machine learning for a combination of data pre-processing pipelines and model selection has doing so saves time while providing optimization.Regarding Dependent claims 3, 13 and 19, Tran teaches automation of data pre-processing in a reinforcement learning framework is known. Tran does mention application of different architectures selected by the authors such as Arch1, 2 and 3 (see pg. 6, paragraph 2). However he fails to teach automatically selecting an optimal combination of both the architecture along with the pre-processing strategy, instead only the pre-processing strategy comprising different actions being applied are used. Anh discloses wherein the multi-objective learning process comprises training a recurrent neural network to rank combinations of deep learning architectures and data pre-processing strategies from the at least one search space, based on the data and the deep learning task, and wherein the optimal combination is selected based on said ranking (see abstract & pg. 2 section A & B regarding data preprocessing and model selection optimization). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have applied automated machine learning for a combination of data pre-processing pipelines and model selection has doing so saves time while providing optimization.Regarding Dependent claim 4, with dependency of claim 3, Tran teaches automation of data pre-processing in a reinforcement learning framework is known. Tran does mention application of different architectures selected by the authors such as Arch1, 2 and 3 (see pg. 6, paragraph 2). However he fails to teach automatically selecting an optimal combination of both the architecture along with the pre-processing strategy, instead only the pre-processing strategy comprising different actions being applied are used. Anh discloses wherein said ranking ranks the combinations according to at least one performance metric for performing the deep learning task relative to other combinations (see abstract & pg. 2 section A & B regarding data preprocessing and model selection optimization). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have applied automated machine learning for a combination of data pre-processing pipelines and model selection has doing so saves time while providing optimization.Regarding Dependent claim 5, with dependency of claim 3, Tran teaches automation of data pre-processing in a reinforcement learning framework is known. Tran does mention application of different architectures selected by the authors such as Arch1, 2 and 3 (see pg. 6, paragraph 2). However he fails to teach automatically selecting an optimal combination of both the architecture along with the pre-processing strategy, instead only the pre-processing strategy comprising different actions being applied are used. Anh discloses wherein each of the combinations comprise at least one of: (i) a deep learning architecture different from the other combinations, and (ii) a data pre-processing strategy different from the other combinations (see abstract & pg. 2 section A & B regarding data preprocessing and model selection optimization). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have applied automated machine learning for a combination of data pre-processing pipelines and model selection has doing so saves time while providing optimization.Regarding Dependent claims 6 and 14, Tran teaches automation of data pre-processing in a reinforcement learning framework is known. Tran does mention application of different architectures selected by the authors such as Arch1, 2 and 3 (see pg. 6, paragraph 2). However he fails to teach automatically selecting an optimal combination of both the architecture along with the pre-processing strategy, instead only the pre-processing strategy comprising different actions being applied are used. Anh discloses wherein said training the recurrent neural network comprises: selecting a candidate deep learning architecture from the plurality of deep learning architectures; training a child network to convergence using the candidate deep learning architecture to obtain a validation accuracy; and updating the recurrent neural network based on at least in part on the obtained validation accuracy (see abstract & pg. 2 section A & B regarding data preprocessing and model selection optimization). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have applied automated machine learning for a combination of data pre-processing pipelines and model selection has doing so saves time while providing optimization.Regarding Dependent claims 7 and 15, Tran teaches automation of data pre-processing in a reinforcement learning framework is known. Tran does mention application of different architectures selected by the authors such as Arch1, 2 and 3 (see pg. 6, paragraph 2). However he fails to teach automatically selecting an optimal combination of both the architecture along with the pre-processing strategy, instead only the pre-processing strategy comprising different actions being applied are used. Anh discloses wherein the multi-objective learning process comprises: extracting, from the data, at least one of: (i) at least one data type, (ii) a type of the deep learning task, and (iii) at least one of the performance metrics; and limiting, based on said extracting, at least one (i) the combined search space and (iii) at least one of (a) the first search space and (b) the second search space (see abstract & pg. 2 section A & B regarding data preprocessing and model selection optimization). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have applied automated machine learning for a combination of data pre-processing pipelines and model selection has doing so saves time while providing optimization.Regarding Dependent claim 8, with dependency of claim 7, Tran teaches automation of data pre-processing in a reinforcement learning framework is known. Tran does mention application of different architectures selected by the authors such as Arch1, 2 and 3 (see pg. 6, paragraph 2). However he fails to teach automatically selecting an optimal combination of both the architecture along with the pre-processing strategy, instead only the pre-processing strategy comprising different actions being applied are used. Anh discloses wherein the at least one data type comprises one or more of: (i) an image data type, (ii) a text data type, (iii) an audio data type, (iv) a video data type, and (v) a categorical data type (see abstract & pg. 2 section A & B regarding data preprocessing and model selection optimization). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have applied automated machine learning for a combination of data pre-processing pipelines and model selection has doing so saves time while providing optimization.Regarding Dependent claim 9, with dependency of claim 1, Tran discloses wherein the one or more data pre-processing steps comprise at least one of: normalizing at least a portion of said data; balancing classes of said data; truncating at least a portion of said data; augmenting at least a portion of said data; detecting outlies in at least a portion of data; padding at least a portion of said data; perform ng a stemming algorithm on at least a portion of said data; and encoding at least a portion of said data (see abstract & pg. 3, section 3-3.4 & Fig. 1, including the explanation provided in the Independent claim).Regarding Dependent claims 10 and 16, Tran teaches automation of data pre-processing in a reinforcement learning framework is known. Tran does mention application of different architectures selected by the authors such as Arch1, 2 and 3 (see pg. 6, paragraph 2). However he fails to teach automatically selecting an optimal combination of both the architecture along with the pre-processing strategy, instead only the pre-processing strategy comprising different actions being applied are used. Anh discloses outputting information to a graphical user interface explaining the selection of the optimal combination (see abstract & pg. 2 section A & B regarding data preprocessing and model selection optimization). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have applied automated machine learning for a combination of data pre-processing pipelines and model selection has doing so saves time while providing optimization.Regarding Independent claim 20, Tran discloses A computer-implemented method, the method comprising: 
obtaining data corresponding to a machine learning task (see abstract & pg. 3, section 3, discloses obtaining data has an input image for a deep neural network); 
iteratively sampling, based on the obtained machine learning task and the data, (i) a machine learning architecture from a plurality of learning architectures and (ii) at least one data pre-processing step for pre-processing said data from a plurality of data pre-processing steps (see abstract & pg. 3, section 3-3.4 & Fig. 1, discloses iteratively sampling using a decision maker which determines the actions to be applied using a reinforcement policy to determine the optimal data preprocessing steps for training the image classifier); and
 training, based on results, of said sampling at each iteration, a recurrent neural network to identify, in combination, (i) an optimal machine learning architecture from the plurality of machine learning architectures for said data and said machine learning task and (ii) one or more of the pre-processing steps for said optimal machine learning architecture (see abstract & pg. 3, section 3-3.4, discloses pre-processing the input image for a neural network architecture using optimal data preprocessing steps, automatically); 
wherein the method is carried out by at least one computing device (see abstract). Tran teaches automation of data pre-processing in a reinforcement learning framework is known. Tran does mention application of different architectures selected by the authors such as Arch1, 2 and 3 (see pg. 6, paragraph 2). However he fails to teach automatically selecting an optimal combination of both the architecture among different architectures along with the pre-processing strategy, instead only the pre-processing strategy comprising different actions being applied are used. Anh discloses application of automated machine-learning (AutoML) for data-preprocessing and in model selection (see abstract & pg. 2 section A & B regarding data preprocessing and model selection optimization). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have applied automated machine learning for a combination of data pre-processing pipelines and model selection has doing so saves time while providing optimization.

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 


Conclusion
References Cited
The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Joseph Giovanelli et al., Effective data pre-processing for AutoML, published 2021 via CEUR-WS.org, pgs. 1-10 (pdf)
Mikhail Sarafanov, Clean AutoML for "Dirty" Data, published April 14 2022 via towardsdatascience.com, pgs. 1-17 (pdf)
Sunith Shetty, Use AutoML for Building simple to complex machine learning pipelines [Tutorial], published July 27, 2018 via hub.packtpub.com, pgs. 1-10
Fang et al. (U.S. Pub 2022/0067738) discloses “System And Method For Blockchain Automatic Tracing Of Money Flow Using Artificial Intelligence”
Fang et al. (U.S. Pub 2022/0067752) discloses “System And Method For Blockchain Transaction Risk Management Using Machine Learning”
Parmentier et al. (U.S. Pub 2020/0272909) discloses “Systems And Methods For Operating A Data Center Based On A Generated Machine Learning Pipeline”
Fang et al. (U.S. 11,436,615) discloses “System And Method For Blockchain Transaction Risk Management Using Machine Learning”
Wu (U.S. Pub 2022/0180066) discloses “Machine Learning Processing Pipeline Optimization”
Wang et al. (U.S. Pub 2022/0163387) discloses “Method For Optimizing Output Result Of Spectrometer And Electronic Device Using The Same”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
9/7/2022